Citation Nr: 1647830	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel









INTRODUCTION

The Veteran had active service from August 1982 to April 1985.  The Veteran died in February 2011.  The appellant and J.E.L., the Veteran's surviving spouse, entered into a fee agreement in July 2015.  

This appeal is before the Board from a February 2016 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that no attorney fees could be paid directly to the appellant because the record did not include a valid VA 21-22. 

The matter of the validity of the July 2015 representation agreement is referred to the Regional Counsel for initial determination.  


FINDING OF FACT

This matter hinges on the validity of the power of attorney.


CONCLUSION OF LAW

There is no appealable issue before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 14.631(d), 20.100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 15, 2015, the appellant submitted a VA form 21-22a and fee agreement.  The fee agreement was signed by the appellant and J.E.L.  However, the 21-22 was not signed by the appellant; it was only signed by J.E.L.  On July 31, 2015, the RO sent the appellant and J.E.L. a letter reminding them of an upcoming hearing before the Board.  In August 2015, the appellant represented J.E.L. at the hearing before the Board.  On February 3, 2016, the Board issued a decision granting the appeal for service connection for lung cancer.  The Board listed the appellant as the representative of record.  In February 22, 2016, rating decisions, the RO granted service connection for the cause of the Veteran's death and service connection for lung cancer and basic eligibility to Dependents' Educational Assistance effective June 10, 2010.  On February 23, 2016, the appellant and J.E.L. were informed that VA would not pay direct attorney fees because the July 2015 VA form 21-22a was not signed by the appellant; the RO determined that there was not a valid appointment of the appellant as J.E.L.'s representative.  

38 C.F.R. § 14.631(d) states that questions concerning the validity or effect of powers of attorney shall be referred to the Regional Counsel of jurisdiction for initial determination.  This has not been done.  Thus, the Board finds the matter is not for appellate consideration.  


ORDER

The appeal is dismissed. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


